DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 14 and 15 are objected to because of the following informalities:  
The dependency of the claim is not clear. The claims will be considered as dependent upon claim 12.
Appropriate correction is required.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meetze, Jr. (US 3,469,354).
Meetze, Jr. teaches a method for changing acoustics of a performance space (Fig.1, 3 and 4), the method comprising mounting a plurality of panel assemblies (Figs.1 and 3, Items 22) to a ceiling or a portion of the ceiling of the performance space, each panel assembly of the plurality of panel assemblies comprising one or more acoustic panels, each acoustic panel of the plurality of one or more acoustic panels coupled to a respective first actuating mechanism; changing respective distances of each of the one or more acoustic panels from the ceiling by actuating a linear vertical movement of the one or more acoustic panels of each panel assembly of the plurality of panel assemblies along a first axis perpendicular to the ceiling utilizing the first actuating mechanism (Col.3, Line 71 – Col.4, Line 6); coupling each acoustic panel of the one or more .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 12 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over (Meetze, Jr. (US 3,469,354) in view of Liu (CN 101086178).
With respect to claims 1, 3, 4, 12 and 15, Meetze, Jr. teach a method for changing acoustics of a performance space (Fig.1, 3 and 4), the method comprising mounting a plurality of panel assemblies (Figs.1 and 3, Items 22) to a ceiling or a portion of the ceiling of the performance space, each panel assembly of the plurality of 
However, Meetze, Jr. fails to disclose coupling each acoustic panel of the one or more acoustic panels with a respective third actuating mechanism and actuating a rotational movement of each acoustic panel of the one or more acoustic panels about a third axis perpendicular to the second axis utilizing the respective third actuating mechanism; and changing sound absorbing/reflecting properties of each acoustic panel of the one or more acoustic panels of each panel assembly, each acoustic panel comprising: a first perforated reflective surface; a second perforated reflective surface placed immediately above the first perforated reflective surface and slidably movable relative to the first perforated reflective surface; and a sound absorbing layer positioned immediately above the second perforated surface, wherein changing sound absorbing/reflecting properties of each acoustic panel of the one or more acoustic 
On the other hand, Liu teaches a method for changing acoustics of a space comprising an acoustic panel assembly and changing sound absorbing/reflecting properties of the acoustic panel assembly, the acoustic panel comprising a first perforated reflective surface (Fig.1, Item 3); a second perforated reflective surface (Fig.1, Item 4) placed immediately above the first perforated reflective surface and slidably movable (Fig.1, Item 5) relative to the first perforated reflective surface; and a sound absorbing layer (Fig.1, Item 6) positioned immediately above the second perforated surface, wherein changing sound absorbing/reflecting properties of the acoustic panel comprises sliding the second perforated reflective surface over and relative to the first perforated reflective surface (Fig.1, Abstract).
The Examiner considers that it would have been an obvious matter of design choice coupling each acoustic panel of the one or more acoustic panels with a respective third actuating mechanism and actuating a rotational movement of each acoustic panel of the one or more acoustic panels about a third axis perpendicular to the second axis utilizing the respective third actuating mechanism in the same manner as disclosed by Meetze, Jr. because it would further permit a finer tuning of the performance space by tilting the acoustic panels in more than one axis, in this manner optimizing the overall acoustic tuning of the performance space as necessitated by the specific requirements of the particular application.
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Liu acoustic panel configuration as the Meetze, Jr. 
With respect to claim 12, Meetze, Jr. teaches a control unit (Fig.2) coupled to the plurality of panel assemblies and configured to control one of the first actuating mechanism, the second actuating mechanism, and the third actuating mechanism.
With respect to claims 5 and 16, Liu teaches further comprising coupling a fourth actuating mechanism (Fig.1, Item 5) with the second perforated reflective surface (Fig.1, Item 4), wherein sliding the second perforated reflective surface over and relative to the first perforated reflective surface (Fig.1, Item 3) comprises actuating a linear movement of the second perforated reflective surface parallel to a tangential plane to the first perforated reflective surface utilizing the fourth actuating mechanism (Abstract).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Liu configuration with the Meetze, Jr. design because it would permit the versatility of providing a remotely adjustable interchangeable reflective and absorbing property to the acoustic panel as necessitated by the specific requirements of the particular application.    
With respect to claims 6 and 17, Liu teaches wherein actuating the linear movement of the second perforated reflective surface parallel to the tangential plane to the first perforated reflective surface comprises linearly moving the second perforated reflective surface parallel to the tangential plane to the first perforated reflective surface from a first position to a second position, wherein, perforations of the first perforated reflective surface in alignment with corresponding perforations of the second perforated 
With respect to claim 7, Meetze, Jr. teaches further comprising determining a first desired orientation of each acoustic panel of the one or more acoustic panels with respect to the second axis and a second desired orientation of each acoustic panel of the one or more acoustic panels with respect to the third axis based at least in part on one of acoustic pressure changes in the performance space and occupancy of individuals in the performance space (Col.2, Lines 25 – 47 and Col.4, Lines 36 – 46), wherein, actuating the rotational movement of each acoustic panel of the one or more acoustic panels about the second axis comprises changing an orientation of each acoustic panel of the one or more acoustic panels about the second axis to the first desired orientation, and wherein, actuating the rotational movement of each acoustic panel of the one or more acoustic panels about the third axis comprises changing the orientation of each acoustic panel of the one or more acoustic panels about the third axis to the second desired orientation (Col.4, Lines 69 – 73).
With respect to claim 8, Meetze, Jr. teaches further comprising determining a desired distance of the one or more acoustic panels of each panel assembly of the plurality of panel assemblies from the ceiling based at least in part on one of acoustic pressure changes in the performance space and occupancy of individuals in the 
With respect to claims 9 – 11, 19 and 20, the Examiner considers that it would have been an obvious matter of design choice to employ any particular type of actuators and joints because they would provide a desired benefit without departing from the scope and spirit of the Meetze, Jr. and Liu teachings. 
With respect to claim 18, Meetze, Jr. teaches further comprising a user-interface unit (Fig.2) connected in data communication with the control unit, the user-interface unit configured to receive a data input from a user, the data input comprising a desired spatial configuration of the plurality of panel assemblies selected by the user from a set of predefined spatial configurations (Col.6, Lines 6 – 18).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over (Meetze, Jr. (US 3,469,354) in view of Liu (CN 101086178), and further in view of Luhtala (US 9,322,165).
With respect to claims 13 and 14, Meetze, Jr. and Liu teach the limitations already discussed in a previous rejection, but fail to disclose further comprising a sensor unit in data communication with the control unit, the sensor unit comprising at least one acoustic sensor configured to collect samples of acoustic pressure changes within the performance space; and at least one image capturing device configured to capture 
Nevertheless, Luhtala teaches a system for changing acoustics of a performance space comprising a sensor unit in data communication with the control unit, the sensor unit comprising at least one acoustic sensor configured to collect samples of acoustic pressure changes within the performance space; and at least one image capturing device configured to capture images of the performance space; and wherein the control unit comprises a processor; and a memory configured to store executable instructions to cause the processor to determine at least one of occupancy and movement of individuals within the performance space; and determine a spatial configuration for the panel assemblies based at least in part on the collected samples of acoustic pressure changes within the performance space and the occupancy of individuals within the performance space, and the movement of individuals within the performance space (Fig.10; Col.4, Line 62 – Col.5, Line 8 and Col.5, Line 60 – Col.7, Line 20).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Luhtala configuration with the Meetze, Jr. and Liu design because it would provide a dynamically adjustable acoustic panel that would 



Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 18, 2022